DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,820,022. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 10,820,022 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1,
Instant Application
Is met by U.S. Patent 10,820,022’s claim 1
A system to manage streaming content comprising:
A system to manage streaming content comprising:
a computing device associated with a video packaging and origination service, the video packaging and origination service configured to: receive an initial request for content, wherein encoded content is associated with two or more segments, individual segments of the two or more segments are organized into a plurality of fragments, and individual fragments of the plurality of fragments are organized into a plurality of chunks; 
a computing device with a processor and memory configured to execute a media processing application, wherein the encoded content is associated with two or more segments, wherein individual segments of the two or more segments are organized into a plurality of fragments, wherein individual fragments of the plurality of fragments are organized into a plurality of chunks, wherein the media processing application is configured to: 
transmit a set of encoded content chunks at an initial bitrate in response to the initial request for content, the set of encoded content chunks generated according to a common media application format (CMAF) communication protocol; and receive a plurality of subsequent requests for encoded content segments that are to be encoded at different bitrates based on calculated CMAF processing metrics; wherein the set of CMAF generated encoded content chucks transmitted by the video content and origination service is to be received by a user device executing a media processing application that: 
transmit a content request for an initial encoded content segment; receive a set of encoded content chunks at an initial bitrate in response to the content request for the initial encoded segment;
processes the received set of CMAF generated encoded content chunks to dynamically form at least one content segment, 
buffer the received set of encoded content chunks; process the buffered set of encoded content chunks to dynamically form at least one content segment;
identifies information associated with the processing of the received set of CMAF generated encoded content chunks, identifies characteristics associated with the received set of CMAF generated encoded media chunks, calculates the CMAF processing metrics corresponding to the received set of CMAF generated encoded content chunks based on the identified characteristics associated with the received set of CMAF generated encoded media chunks and the identified information associated with the processing of the received set of CMAF generated encoded content chunks,
identify information associated with the processing of the buffered set of encoded content chunks, wherein the identified information is used to calculate an effective buffer framerate and a chunked segment framerate corresponding to the received set of encoded content chunks;
and transmits the plurality of subsequent requests for encoded content segments to be encoded at the different bitrates based on the calculated CMAF processing metrics. 

and transmit a plurality of subsequent requests for encoded content segments at different bitrates based on the calculated effective framerate and chunked segment framerate corresponding to the received set of encoded content chunks.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,820,022. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 10,820,022 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1,
Instant Application
Is met by U.S. Patent 10,820,022’s claim 1
A system to manage streaming content comprising:
A system to manage streaming content comprising:
a computing device associated with a video packaging and origination service, the video packaging and origination service configured to: receive an initial request for content, wherein encoded content is associated with two or more segments, individual segments of the two or more segments are organized into a plurality of fragments, and individual fragments of the plurality of fragments are organized into a plurality of chunks;  
a computing device with a processor and memory configured to execute a media processing application, wherein encoded content is associated with two or more segments, individual segments of the two or more segments are organized into a plurality of fragments, and individual fragments of the plurality of fragments are organized into a plurality of chunks, the media processing application configured to:
transmit a set of encoded content chunks at an initial bitrate in response to the initial request for content, the set of encoded content chunks generated according to a common media application format (CMAF) communication protocol; and receive a plurality of subsequent requests for encoded content segments that are to be encoded at different bitrates based on calculated CMAF processing metrics; wherein the set of CMAF generated encoded content chucks transmitted by the video content and origination service is to be received by a user device executing a media processing application that:  
receive a set of encoded content chunks at an initial bitrate in response to a content request, the set of encoded content chunks generated according to a common media application format (CMAF) communication protocol;
processes the received set of CMAF generated encoded content chunks to dynamically form at least one content segment, 
process the received set of CMAF generated encoded content chunks to dynamically form at least one content segment;
identifies information associated with the processing of the received set of CMAF generated encoded content chunks, identifies characteristics associated with the received set of CMAF generated encoded media chunks, calculates the CMAF processing metrics corresponding to the received set of CMAF generated encoded content chunks based on the identified characteristics associated with the received set of CMAF generated encoded media chunks and the identified information associated with the processing of the received set of CMAF generated encoded content chunks, 
identify information associated with the processing of the received set of CMAF generated encoded content chunks; identify characteristics associated with the received set of CMAF generated encoded media chunks; calculate CMAF processing metrics corresponding to the received set of CMAF generated encoded content chunks based on the identified characteristics associated with the received set of CMAF generated encoded media chunks and the identified information associated with the processing of the received set of CMAF generated encoded content chunks;
and transmits the plurality of subsequent requests for encoded content segments to be encoded at the different bitrates based on the calculated CMAF processing metrics. 

and transmit a plurality of subsequent requests for encoded content segments at different bitrates based on the calculated CMAF processing metrics corresponding to the received set of CMAF generated encoded content chunks.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Begen et al (U.S. Patent Application Publication 2013/0042015) discloses a system to manage streaming content comprising: a computing device with a processor (fig 1, 118, para 0026) and memory (fig 1, 120, para 0026) configured to execute a media processing application (para 0021 illustrates segmenting or chunking or fragmenting, which is executing media processing application), wherein the encoded content is associated with two or more segments (para 0019 illustrates segments), wherein individual segments of the two or more segments are organized into a plurality of fragments (para 0019 illustrates fragments), wherein individual fragments of the plurality of fragments are organized into a plurality of chunks (para 0019 illustrates chunks), wherein the media processing application is configured to: buffer the received set of encoded content chunks (para 0039 lines 5 — 9 illustrates buffering encoded chunks), process the buffered set of encoded content chunks to dynamically form at least one content segment (para 0039 and 0042 lines 7 - 9 illustrates processing the buffered set of chunks to form content segment).  However, Begen et al., alone or in combination, fails to teach the claim limitations as recited above.
Oyman et al. (U.S. Patent Application Publication 2013/0290493) discloses transmitting a content request for an initial encoded content segment (para 0019 lines 16 — 27 transmitting content request for initial encoded content segment), receive a set of encoded content chunks at an initial bitrate in response to the content request for the initial encoded segment (para 0019 lines 16 — 27 illustrates receiving encoded chunks at an initial bitrate in response to the content request in response to request for initial encoded segment), identify information associated with the processing of the buffered set of encoded content chunks, wherein the identified information is associated with an effective buffer framerate and a chunked segment framerate; and transmit a plurality of subsequent requests for encoded content segments at different bitrates based the identified information associated with the received content set of encoded content chunks (paras 0018, 0019 and 0027, see argument above).  However, Oyman et al., alone or in combination, fails to teach the claim limitations as recited above.
Stockhammer et al. (U.S. Patent Application Publication 2021/0306703).
Bentaleb et al. (U.S. Patent Application Publication 2021/0289013).
Sun (U.S. Patent 10,432,982).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 3, 2022